Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 1 of 15 PageID #: 1



Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

   ARIEL MELOOL,                                      Case No:

            Plaintiff,
                                                      JURY TRIAL DEMANDED
            v.

   TELARIA, INC., PAUL CAINE, DOUG
   KNOPPER, WARREN LEE, RACHEL
   LAM, JAMES ROSSMAN, ROBERT
   SCHECHTER, KEVIN THOMPSON, and
   MARK ZAGORSKI,

            Defendants.


       Plaintiff Ariel Melool (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                   NATURE OF THE ACTION

       1.        This is an action against Telaria, Inc. (“Telaria” or the “Company”), and its Board

of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections 14(a)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) and

78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in connection



                                                 1
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 2 of 15 PageID #: 2



with the proposed acquisition (the “Proposed Transaction”) of Telaria by The Rubicon Project,

Inc. (“Rubicon”) and Madison Merger Corp. (“Merger Sub”), a wholly owned subsidiary of

Rubicon.

                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and subsequent

damages occurred in this District, and the Company conducts business in New York, New York.

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Telaria’s common

stock.

         7.    Defendant Telaria provides a software platform for publishers to manage and

monetize video advertising in the United States. The Company is incorporated in Delaware with

principal executive offices located in New York, New York. The Company’s common stock

trades on the New York Stock Exchange (“NYSE”) under the ticker symbol, “TLRA.”



                                                  2
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 3 of 15 PageID #: 3



       8.      Defendant Paul Caine (“Caine”) is the Non-Executive Chairman of the Board of

the Company.

       9.      Defendant Doug Knopper (“Knopper”) is a director of the Company.

       10.     Defendant Warren Lee (“Lee”) is a director of the Company.

       11.     Defendant Robert Schechter (“Schechter”) is a director of the Company.

       12.     Defendant Mark Zagorski (“Zagorski”) is Chief Executive Officer and a director

of the Company.

       13.     Defendant Rachel Lam (“Lam”) is a director of the Company.

       14.     Defendant James Rossman (“Rossman”) is a director of the Company.

       15.     Defendant Kevin Thompson (“Thompson”) is a director of the Company.

       16.     Defendants Caine, Knopper, Lee, Schechter, Zagorski, Lam, Rossman, and

Thompson are collectively referred to herein as the “Individual Defendants.”

       17.     Defendants Telaria and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                               OTHER RELEVANT ENTITIES

       18.     Rubicon, together with its subsidiaries, provides technology solutions to automate

the purchase and sale of digital advertising inventory for buyers and sellers in the United States

and internationally. The Company is incorporated in Delaware with principal executive offices

located in Los Angeles, California. The Company’s common stock trades on the NYSE under the

ticker symbol, “RUBI.”

                              SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       19.     On December 19, 2019, Telaria and Rubicon issued a press release announcing that



                                                3
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 4 of 15 PageID #: 4



they had entered into a definitive merger agreement to combine in a stock-for-stock merger. Under

the terms of the agreement, each share of Telaria common stock issued and outstanding as of the

effective time of the merger would be converted into the right to receive 1.082 shares of Rubicon

common stock (and, if applicable, cash in lieu of fractional shares) less any applicable withholding

taxes. The press release states, in pertinent part:

             Rubicon Project and Telaria Agree to Combine to Form Largest
         Independent Sell-Side Advertising Platform, Poised to Capture Growth in
                                     Connected TV

            Buyers Gain an Essential Omnichannel Partner Across All Formats and
                                       Geographies

            •   Stock-for-stock merger at an exchange ratio of 1.082 shares of Rubicon
                Project (NYSE:RUBI) common stock for each share of Telaria (NYSE:
                TLRA) common stock, with Telaria stockholders expected to own
                approximately 47.1% and Rubicon Project stockholders expected to own
                approximately 52.9% of the fully diluted shares of the combined company
            •   Combined company will offer a single platform for transacting Connected
                TV (CTV), desktop display, video, audio, and mobile inventory across all
                geographies and auction types
            •   Upon closing, Michael Barrett will be named Chief Executive Officer of the
                combined company, Mark Zagorski will be named President & Chief
                Operating Officer and David Day will be the Chief Financial Officer
            •   Telaria board member Paul Caine will be Chairperson of the Board of
                Directors of the combined company. The full board will consist of nine
                members; four existing directors from each company and Michael Barrett,
                CEO
            •   Over the 12-month period ended September 30, 2019, Telaria and Rubicon
                Project’s aggregate revenue was $217 million, a 32% increase over the same
                period of the prior year
            •   Combined company will have diversified revenue streams, substantial
                Adjusted EBITDA and a strong balance sheet with approximately $150
                million in cash and no debt based on September 30, 2019 balances
            •   Merger expected to create meaningful revenue and cost synergies, with
                expected annual run rate cost synergies of approximately $15-20 million

        December 19, 2019 06:08 AM Eastern Standard Time

        LOS ANGELES & NEW YORK--(BUSINESS WIRE)--Rubicon Project
        (NYSE:RUBI), the global exchange for advertising, and Telaria (NYSE: TLRA),
        the complete software platform that optimizes yield for leading video publishers,


                                                  4
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 5 of 15 PageID #: 5



     announced today that they have entered into a definitive agreement to combine in
     a stock-for-stock merger. The transaction, which has been unanimously approved
     by the Boards of Directors of both companies, will create the world’s largest
     independent sell-side advertising platform, poised to capture growth in CTV.

     Together, Rubicon Project and Telaria will enable thousands of publishers to
     connect with hundreds of buyers and brands, creating a global, independent
     alternative to closed players in the ecosystem. In addition, the combined company
     will be an essential omnichannel partner for buyers across formats, screens and
     geographies. Both companies bring premium publisher partnerships and unique
     technical capabilities: Telaria as a leader in CTV, and Rubicon Project as an expert
     in scaled programmatic operations.

                                        *       *       *

     Transaction Details

     Under the terms of the merger agreement, each share of Telaria common stock
     issued and outstanding as of the effective time of the Merger will be converted into
     the right to receive 1.082 shares of Rubicon Project common stock (and, if
     applicable, cash in lieu of fractional shares) less any applicable withholding taxes.
     Upon closing, Telaria stockholders are expected to own approximately 47.1% and
     Rubicon Project stockholders are expected to own approximately 52.9% of the fully
     diluted shares of the combined company.

     Governance and Leadership

     Upon closing, Michael Barrett will be named Chief Executive Officer of the
     combined company, Mark Zagorski will be named President & Chief Operating
     Officer and David Day will be the Chief Financial Officer. Telaria board member
     Paul Caine will be Chairperson of the Board of Directors of the combined company.
     The full board will consist of nine members; four existing directors from each
     company and Michael Barrett, CEO.

     Timing and Approvals

     The transaction, which is expected to close in the first half of 2020, is subject to the
     receipt of required regulatory approvals and other customary closing conditions and
     the approval of stockholders of both companies.

     Advisors

     LUMA Partners LLC and Needham & Company, LLC are serving as financial
     advisors to Rubicon Project, and Gibson, Dunn & Crutcher LLP is serving as its
     legal advisor. RBC Capital Markets, LLC is serving as financial advisor to Telaria,
     and Cooley LLP is serving as its legal advisor.


                                               5
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 6 of 15 PageID #: 6



       20.      On February 13, 2020, Defendants caused to be filed with the SEC a Schedule 14A

Definitive Proxy Statement (the “Proxy Statement”) pursuant to Section 14(a) of the Securities

Exchange Act in connection with the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       21.      The Proxy Statement, which recommends that Telaria shareholders vote in favor of

the Proposed Transaction, omits and/or misrepresents material information concerning: (i)

Telaria’s and Rubicon’s financial projections; (ii) the financial analyses performed by Telaria’s

financial advisor, RBC Capital Markets, LLC (“RBC”), in connection with its fairness opinion;

and (iii) the sales process leading up to the Proposed Transaction.

       22.      The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Reasons for the Merger

(which includes “Telaria’s Reasons for the Merger”); (ii) Recommendation of the Telaria Board;

(iii) Background of the Merger; (iv) Opinion of Telaria’s Financial Advisor; (v) Certain Unaudited

Prospective Financial Information Prepared by Telaria or Used at Telaria’s Direction; and (vi)

Certain Unaudited Prospective Financial Information Prepared by Rubicon Project or Used at

Rubicon Project’s Direction.

       23.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated March 30, 2020 shareholder vote, Telaria shareholders will be

forced to make a voting decision on the Proposed Transaction without full disclosure of all material

information. In the event the Proposed Transaction is consummated, Plaintiff may seek to recover

damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning Telaria’s and Rubicon’s Financial
                Projections

       24.      The Proxy Statement omits material information concerning Telaria’s and

                                                6
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 7 of 15 PageID #: 7



Rubicon’s financial projections.

        25.        The Proxy Statement provides that, “[i]n connection with evaluating a possible

transaction with Rubicon Project, . . . Telaria’s management provided to the Telaria board certain

unaudited prospective financial information for the calendar years 2019 through 2023, which

forecasts were extrapolated for calendar years 2024 through 2029” (the “Telaria Projections”).

        26.        The Proxy Statement provides that, “[i]n connection with evaluating a possible

transaction with Telaria, . . . Rubicon Project’s management provided certain unaudited

prospective financial information for calendar years 2019 through 2023, referred to as the Rubicon

Project forecasts, to the Rubicon Project board, Needham & Company and Telaria” (the “Rubicon

Projections”). 1

        27.        The Proxy Statement provides the “estimated amounts of unlevered free cash flow

for the pro forma combined company for the calendar years 2020 through 2023” (the “Pro Forma

Projections”).

        28.        The Proxy Statement, however, fails to disclose the following concerning the

Telaria Projections, Rubicon Projections, and the Pro Forma Projections: (1) all line items used to

calculate (a) Adjusted EBITDA, and (b) Unlevered Free Cash Flow; and (2) a reconciliation of all

non-GAAP to GAAP metrics.

        29.        When a company discloses non-GAAP financial metrics in a Proxy Statement that

was relied upon by its board in recommending that shareholders exercise their corporate suffrage

rights in a particular manner, the company must also disclose all projections and information

necessary to make the non-GAAP metrics not misleading, and must provide a reconciliation (by




1
 The Rubicon Projections were provided to Telaria management, the Telaria Board and RBC.
The Rubicon Projections were “extrapolated for calendar years 2024 through 2029.”

                                                  7
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 8 of 15 PageID #: 8



schedule or other clearly understandable method) of the differences between the non-GAAP

financial metrics disclosed or released with the most comparable financial metrics calculated and

presented in accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased its scrutiny of

a company’s use of non-GAAP financial measures as such measures can be misleading and “crowd

out” more reliable GAAP information. 2

       30.     The disclosure of this projected financial information is material because it would

provide Telaria shareholders with a basis to project the future financial performance of Telaria and

the combined company and would allow shareholders to better understand the financial analyses

performed by the Company’s financial advisor in support of its fairness opinion. Shareholders

cannot hope to replicate management’s inside view of the future prospects of the Company.

Without such information, which is uniquely possessed by Telaria and its financial advisor, the

Company’s shareholders are unable to determine how much weight, if any, to place on the

Company’s financial advisor’s fairness opinion in determining whether to vote for or against the

Proposed Transaction.

       31.     Accordingly, in order to bring the Proxy Statement into compliance with SEC

regulations, as well as to cure the materially misleading nature of the projections, Defendants must

provide a reconciliation table of the aforementioned non-GAAP metrics to their most comparable

GAAP metrics. Defendants must also disclose the line item projections that were used to calculate



2
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Feb. 15, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                8
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 9 of 15 PageID #: 9



these non-GAAP metrics. Such projections are necessary to make the non-GAAP projections

included in the Proxy Statement not misleading.

       32.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Telaria shareholders.

             2. Material Omissions Concerning RBC’s Financial Analyses

       33.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by RBC.

       34.      The Proxy Statement fails to disclose the following concerning RBC’s “Discounted

Cash Flow Analyses” of Telaria and Rubicon: (1) all line items underlying the standalone

unlevered, after-tax free cash flows that Telaria and Rubicon were forecasted to generate during

the fiscal years ending December 31, 2020 through December 31, 2029; (2) the terminal values

for Telaria and Rubicon; and (3) the individual inputs and assumptions underlying the (i) range of

perpetuity growth rates of 3.0% to 4.0%, and (ii) range of discount rates of 10.0% to 12.5%, and

of 12.5% to 15%.

       35.      With respect to RBC’s analysis of research analysts’ forward stock price targets for

Telaria common stock, the Proxy Statement fails to disclose: (1) the individual price targets for

Telaria observed by RBC in its analysis; and (2) the sources of those price targets.

       36.      The valuation methods, underlying assumptions, and key inputs used by RBC in

rendering its purported fairness opinion must be fairly disclosed to Telaria shareholders. The

description of RBC’s fairness opinion and analyses, however, fails to include key inputs and

assumptions underlying those analyses. Without this information, the Company’s shareholders are

unable to fully understand RBC’s fairness opinion and analyses, and are thus unable to determine

how much weight, if any, to place on them in determining whether to vote for or against the

Proposed Transaction. This omitted information, if disclosed, would significantly alter the total

                                                 9
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 10 of 15 PageID #: 10



mix of information available to Telaria shareholders.

      3. Material Omissions Concerning the Sales Process Leading up to the Proposed
         Transaction

         37.    The Proxy Statement omits material information concerning the sales process

leading up to the Proposed Transaction.

         38.    The Proxy Statement provides that, in November 2019, Telaria entered into

confidentiality agreements with “[i]nterested parties,” stating in pertinent part:

         In November 2019, at the direction of the Telaria board, Telaria management
         developed, with the assistance of RBC Capital Markets, a list of 21 parties that
         might have a potential interest in a possible acquisition of or strategic combination
         with Telaria. At the direction of the Telaria board, RBC Capital Markets contacted
         such parties to determine if such parties would be interested in a strategic
         combination with Telaria. Interested parties were provided access to a Telaria
         virtual due diligence data room after signing a confidentiality agreement and
         Telaria management held in-person meetings with two of such parties.

         39.    The Proxy Statement, however, fails to disclose whether Telaria’s confidentiality

agreements contained standstill provisions with “don’t ask, don’t waive” (“DADW”) provisions

(including their time of enforcement) that would preclude these interested parties from making

offers for Telaria.

         40.    Defendants began to speak on this subject by revealing that the non-disclosure

agreement between Telaria and Rubicon contained a standstill provision which would terminate

under certain conditions. 3



3
    The Proxy Statement provides the following:

         On September 20, 2019, . . . Rubicon Project and Telaria entered into an amendment
         to their existing non-disclosure agreement to include a mutual standstill provision.
         The amendment provided that the standstill would terminate with respect to a party
         upon the earliest of one year following the date of the amendment, the date on which
         the other party enters into or publicly announces a business combination, the


                                                  10
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 11 of 15 PageID #: 11



        41.     Without this information, the Company’s shareholders may have the mistaken

belief that potential buyers are or were permitted to submit superior proposals for the Company,

when in fact they are or were contractually prohibited from doing so. This information is material

because a reasonable Telaria shareholder would want to know, prior to voting for or against the

Proposed Transaction, whether other potential buyers are or were foreclosed from submitting a

superior proposal.

        42.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Telaria shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        43.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        44.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        45.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the



        commencement of a tender offer or exchange offer for the other party’s securities
        that if consummated would constitute a business combination or the acquisition of
        50% or more of the voting power of the other party’s securities.

Proxy Statement at 54.

                                                11
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 12 of 15 PageID #: 12



mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

       46.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

       47.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       48.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       49.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       50.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       51.     Each of the Individual Defendants was provided with or had unlimited access to



                                                12
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 13 of 15 PageID #: 13



copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       52.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

or to cause the statements to be corrected. The Proxy Statement at issue contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

Individual Defendants were directly involved in the making of the Proxy Statement.

       53.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.

       54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions



                                                 13
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 14 of 15 PageID #: 14



as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: February 15, 2020                           Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    Zachary Halper, Esq. (to be admitted pro hac
                                                    vice)


                                               14
Case 1:20-cv-00836-KAM-JO Document 1 Filed 02/15/20 Page 15 of 15 PageID #: 15



                                          375 Park Avenue, Suite 2607
                                          New York, NY 10152
                                          Telephone: (212) 763-0060
                                          Facsimile: (646) 776-2600
                                          Email: sadeh@halpersadeh.com
                                                 zhalper@halpersadeh.com

                                          Counsel for Plaintiff




                                     15
